FUNK, J.,
dissenting.
6. As it is not claimed that Cook paid anything to the Company to- make up the shortage prior to March 1. 1924 other than his check as cashier, countersigned by the branch manager on the company bank account in which he had deposited the customers’ checks together with' the funds received from the company for expenses, I think that he was using the money to pay his prior shortage and the payment by Cook with money collected from one customer before March 1, 1924, which is the effective date of the bond, with money belonging to the company collected from another customer after that date, did not constitute a pecuniary loss under the terms of the bond.